OPINION — AG — ** NEPOTISM ** WHERE A CANDIDATE FOR COUNTY OFFICE IS A WIDOW OF THE BROTHER OF THE SECRETARY OF THE COUNTY ELECTION BOARD, AND THERE ARE LIVING ISSUE OF THE MARRIAGE BETWEEN THE CANDIDATE AND SAID BROTHER, THE RELATIONSHIP OF AFFINITY BETWEEN SAID CANDIDATE AND SAID SECRETARY WAS NOT TERMINATED BY THE DEATH OF THE BROTHER, AND THEREFORE SAID SECRETARY IS PROHIBITED FROM SERVING AS A MEMBER OF THE COUNTY ELECTION BOARD BY THE PROVISIONS OF 26 O.S. 51 [26-51] CITE: 21 O.S. 481 [21-481] (NEPOTISM), OPINION NO. MARCH 15,  1939 — WADLINGTON (JAMES P. GARRETT)